Citation Nr: 0504264	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-34 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran had active military service from February 1945 to 
January 1948.  He also had extensive service in the Naval 
Reserves from January 1948 to September 1963.  

This matter arises from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

The Board notes that a November 2003 statement from the 
veteran appears to raise a claim for non-service-connected 
pension benefits.  The issue of the veteran's entitlement to 
non-service-connected pension benefits is not inextricably 
intertwined with the current issue on appeal.  As such, the 
issue of entitlement to non-service-connected pension 
benefits is referred to the RO for appropriate development 
and consideration.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  Hypertension was not manifested in service, within one 
year of service discharge, did not have its onset during a 
period of active duty for training (ACDUTRA), and no medical 
evidence has been presented establishing a nexus between the 
veteran's active military service and his current 
hypertensive disorder.


CONCLUSION OF LAW

Hypertension was not incurred or aggravated in service and 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 101(24), 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The RO advised the veteran by letter of the essential 
elements of the Veterans Claims Assistance Act of 2000 
(VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received and was requested to provide authorization for the 
release of any additional private medical records.  The 
veteran was also asked to identify any additional information 
or evidence that he wanted VA to try and obtain.  Based on 
the veteran's response, the undated letter appears to have 
been mailed to the veteran in July 2002.

The April 2003 rating decision and an October 2003 statement 
of the case (SOC) collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claim for service 
connection for hypertension.  The October 2003 SOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

Copies of the veteran's service medical records are 
incorporated with the claims file.  The medical records from 
G Hebard, M.D., and S.R. Gehlert, M.D., have also been 
obtained.  The veteran has not identified any outstanding 
medical records that would be pertinent to the claim on 
appeal.  The veteran was afforded a VA examination in January 
2003 for the purpose of determining the nature and etiology 
of this hypertension.  Therefore, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  
Analysis

The veteran contends that service connection for hypertension 
is warranted.  He states that hypertension was diagnosed at 
his August 1963 reenlistment examination for the Reserves.  
He said the examiners willfully chose not to report that he 
had a problem with high blood pressure.  He says the 
examiners destroyed his reenlistment papers.  He believes the 
action taken by the examiners was meant to prevent him from 
collecting any type of military retirement or disability 
benefits.  Had he known better, he states he would have asked 
for a medical discharge.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2004).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); see 
also 38 C.F.R. § 3.6, which defines active duty, ACDUTRA and 
INACDUTRA.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

Service medical records dated between February 1945 and 
January 1948 are silent for complaints, treatment, or 
diagnosis of hypertension.  The veteran's service enlistment 
examination indicated that this blood pressure was 140/86.  
At his discharge examination, the veteran's blood pressure 
was 125/80 before exercise and 128/84 three minutes after 
exercise.  His cardiovascular system and heart were described 
as normal.  The condition of his arteries and veins was also 
normal.  

Service personnel records show that the veteran enlisted in 
the Navy Reserves in January 1948, and that he served in the 
Reserves until September 1963.  A Statement of Service (GSA 
Form 6851) completed in August 1983 indicates that no active 
duty, to include periods of ACDUTRA, was performed between 
September 1959 and September 1963.  At his September 1959 
reenlistment examination, the veteran's blood pressure was 
noted to be 140/88.  He was diagnosed as having labile blood 
pressure.  Similarly, when he was examined in August 1963 for 
the purpose of extending his enlistment, the veteran was 
diagnosed as having "borderline hypertension," which was 
not considered to be disabling.  His blood pressure at that 
time was 140/80.

The Board has reviewed and considered medical records from 
Drs. Hebard and Gehlert.  Dated between June 1958 and July 
2002, those records document the veteran's treatment for 
multiple health problems, to include hypertension.  A 
February 1964 treatment note indicated that the veteran came 
in for a "check up."  He had no specific complaints but 
reported a history of moderate elevation of blood pressure on 
a Navy physical.  His blood pressure was 150/94.  Subsequent 
records reflect that the veteran continued to have problems 
with elevated blood pressure, that he was diagnosed as having 
hypertension, and that he was placed on medication for the 
same.  None of the records contained any findings relating 
the veteran's hypertension to his active military service.

The veteran was afforded a general medical examination in 
January 2003.  He reported having hypertension since 1963.  
He said all his treatment for hypertension had been provided 
to him by his family physician.  He said he had never been to 
a VA clinic.  His blood pressure readings: first reading was 
150/90, second reading 150/86, and third reading 150/80.  The 
diagnosis was hypertension, stage I, on treatment.  The 
examiner noted that the veteran's hypertension was not 
discovered until 1963, which was 15 years after his service 
discharge.  The examiner stated that the veteran's 
hypertension was not discovered while he was in service.

The service medical records fail to establish that 
hypertension was present during the veteran's active service, 
which was from February 1945 to January 1948.  The veteran 
does not contend otherwise.  There is also no evidence of 
hypertension within one year of the veteran's service 
discharge.  The first evidence of hypertension is not 
recorded until almost 16 years post-service discharge.  The 
veteran again does not dispute this finding.  Rather, the 
veteran asserts that service connection for hypertension is 
warranted because his hypertension was initially diagnosed at 
his August 1963 reenlistment examination.

As noted above, service connection may be established for any 
period of ACDUTRA during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty.  Such service has not been shown.  
Indeed, the veteran does not allege that his hypertension was 
diagnosed during a period of ACDUTRA.  He merely states that 
his hypertensive condition was identified during a 
reenlistment examination.  The Board also notes that the 
August 1983 Statement of Service clearly indicated that the 
veteran did not perform active duty, to include ACDUTRA, for 
the period between September 1959 and September 1963.  In 
other words, if hypertension was diagnosed in September 1963, 
service connection for hypertension could not be established 
because the veteran did not have requisite active military 
service at that time.

There is no evidence showing a diagnosis of hypertension in 
service, within one-year of the veteran's service discharge, 
or during a period of ACDUTRA.  The veteran must therefore 
present medical evidence that establishes a medical nexus 
between his current hypertension and his active service.  
Such evidence has not been presented.  The claim for service 
connection for hypertension must be denied.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection and that, therefore, the 
provisions of § 5107(b) are not applicable


ORDER

Entitlement to service connection for hypertension is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


